                                          Case 2:21-cv-00949-GMN-EJY Document 15 Filed 06/09/21 Page 1 of 2



                                      1   JOHN F. SCHNERINGER
                                          Nevada Bar No. 14268
                                      2   GORDON REES SCULLY MANSUKHANI, LLP
                                          300 South 4th Street, Suite 1550
                                      3   Las Vegas, Nevada 89101
                                      4   Telephone: (702) 577-9300
                                          Direct Line: (702) 577-9304
                                      5   Facsimile: (702) 255-2858
                                          E-Mail: jschneringer@grsm.com
                                      6
                                          Attorneys for Portfolio Recovery Associates, LLC
                                      7

                                      8
                                                                     UNITED STATES DISTRICT COURT
                                      9
                                                                             DISTRICT OF NEVADA
                                     10
                                           WOLFGANG R. ALTENBURG, an individual;                  Case No.: 2:21-cv-00949-GMN-EJY
                                     11
Gordon Rees Scully Mansukhani, LLP




                                                                Plaintiff,
                                     12                                                          STIPULATION AND ORDER TO
    300 S. 4th Street, Suite 1550




                                                 vs.                                            EXTEND TIME TO FILE RESPONSE
       Las Vegas, NV 89101




                                     13                                                                TO COMPLAINT
                                          AMERICAN EXPRESS NATIONAL BANK, a
                                          national banking association; BARCLAYS BANK                   (First Request)
                                     14
                                          DELAWARE, a foreign corporation; CACH, LLC, a
                                     15   foreign limited-liability company; CAPITAL ONE
                                          BANK USA, N.A., a national banking association;
                                     16   CREDIT ONE FINANCIAL, a domestic
                                          corporation; DISCOVER FINANCIAL SERVICES
                                     17   LLC, a foreign limited-liability company; JP
                                          MORGAN CHASE BANK, N.A., a national banking
                                     18   association; PORTFOLIO RECOVERY
                                          ASSOCIATES, LLC, a foreign limited-liability
                                     19   company; EQUIFAX INFORMATION SERVICES,
                                          LLC, a foreign limited-liability company;
                                     20   EXPERIAN INFORMATION SOLUTIONS, INC., a
                                          foreign limited-liability company;
                                     21
                                                               Defendants.
                                     22

                                     23          Pursuant to Local Rule IA 6-1, Defendants Portfolio Recovery Associates, LLC (“PRA”),
                                     24   by and through its attorneys, John F. Schneringer of Gordon Rees Scully Mansukhani, LLP, and
                                     25   Plaintiff Wolfgang R. Altenburg (“Plaintiff”), by and through his attorney, Kevin Hernandez of
                                     26   Law Office of Kevin L. Hernandez, hereby stipulate and agree as follows:
                                     27          1. Plaintiff filed his Complaint on May 17, 2021.
                                     28          2. PRA was served with the Summons and Complaint on May 25, 2021.

                                                                                        -1-
                                          Case 2:21-cv-00949-GMN-EJY Document 15 Filed 06/09/21 Page 2 of 2



                                      1          3. The current deadline for PRA to file its response to the Complaint is June 15, 2021.

                                      2          4. PRA retained GRSM as counsel to represent its interests in this matter.

                                      3          5. PRA requests additional time to file its response to the Complaint up to and including

                                      4   July 20, 2021.

                                      5          6. The parties have engaged in settlement discussions, and the extension will allow the

                                      6   parties to explore possible early resolution without incurring unnecessary fees and costs.

                                      7          7. Plaintiff does not oppose PRA’s requested extension.

                                      8          8. Accordingly, PRA will file its responsive pleading to Plaintiff’s Complaint on July

                                      9   20, 2021.
                                     10          9. This stipulation is not made for purposes of delay.

                                     11          IT IS SO STIPULATED.
Gordon Rees Scully Mansukhani, LLP




                                     12                                                         DATED this 9th day of June 2021.
    300 S. 4th Street, Suite 1550




                                           DATED this 9th day of June 2021.
       Las Vegas, NV 89101




                                     13                                                         LAW OFFICE OF KEVIN L.
                                           GORDON REES SCULLY
                                           MANSUKHANI                                           HERNANDEZ
                                     14

                                     15

                                     16    /s/ John F. Schneringer                              /s/ Kevin L. Hernandez
                                           John F. Schneringer                                  Kevin L. Hernandez, Esq.
                                     17                                                         Nevada Bar No. 12594
                                           Nevada Bar No. 14268
                                           300 South 4th Street, Suite 1550                     8872 S. Eastern Avenue, Suite 270
                                     18                                                         Las Vegas, Nevada 89123
                                           Las Vegas, Nevada 89101                              Attorney for Plaintiff, Wolfgang R.
                                     19    Attorneys for Defendant, Portfolio                   Altenburg
                                           Recovery Associates, LLC
                                     20

                                     21

                                     22
                                                                                       IT IS SO ORDERED.
                                     23

                                     24
                                                                                       ________________________________________
                                     25                                                UNITED STATES MAGISTRATE JUDGE
                                     26                                                DATED: June 9, 2021
                                     27

                                     28

                                                                                          -2-
